Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 3/29/20 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Note: the crossed through references have not been provided by Applicant with at least an English translation of the abstract, or other equivalent explanation of relevance, for any foreign language documents.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.


Claim Objections
Claims 9, 12, and 18-19 are objected to because of the following informalities:  
Regarding claim 9, the language “to slide in and out off the handle” (line 2) is objected to for a typographical error; Examiner suggests amending to read –to slide in and out of the handle--.
Regarding claim 12, the language “sliding out off the handle” (line 2) is objected to for a typographical error; Examiner suggests amending to read –sliding out of the handle--.
Regarding claim 18, the claim is objected to as it does not end with a period punctuation mark.  See MPEP 608.01(m).
Regarding claim 19, the language “to slide in and out off the handle” (line 2) is objected to for a typographical error; Examiner suggests amending to read –to slide in and out of the handle--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Regarding claim 1, the language “allowing to simply insert a tracheal tube” (line 7-8, emphasis added) is unclear/indefinite as it is not known what qualifies, or does not qualify, as simply inserting a tracheal tube.  The term ‘simply’ is a relative term and would vary person to person.
Claim 4 recites the limitation "the hook or hooks" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the hook or hooks" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the recess and mating slots" in line 2.  There is insufficient antecedent basis for this limitation in the claim, particularly for the mating slots.
Regarding claim 11, the language “allowing a person to simply insert a tracheal tube” (line 8, emphasis added) is unclear/indefinite as it is not known what qualifies, or does not qualify, as simply inserting a tracheal tube.  The term ‘simply’ is a relative term and would vary person to person.
Claims 2-3, 6-8, 10, and 12-19 are rejected based on dependency on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1, 6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cruz (2005/0279363) in view of Haining (5,556,409).
Regarding claim 1, Cruz discloses a surgical device for creating a surgical airway into a patient’s tracheal (see embodiment of Fig. 9-10 in particular, abstract, para. 0008 for example) which includes a handle having a first end and a second end (see annotated Fig. 9 below), the second end including a longitudinal cavity and recess for securely receiving and holding a blade (see Fig. 9-10 and para. 0032, the blade 18 is retractable into the handle and thus the handle has a longitudinal cavity and recess at the second end), the device enabling a person to make an incision into the patient's trachea for creating the surgical airway and allowing to simply insert a tracheal tube via the incision to facilitate oxygenation and ventilation during emergency medical conditions (see Fig. 9-10, para. 0032 and para. 0008-0009 and 0014 for example).  Cruz is silent as to including a bolster which is securely and slidably positioned into the recess at the second end of the handle using a pair of latches and which freely slides in and out of the handle for concealing and exposing the blade; however, Haining discloses a similar scalpel device which includes a bolster configured to house the blade and which is slidably positioned into a recess of a handle using a pair of latches and which freely slides in and out of the handle for concealing and exposing the blade (see Haining Fig. 2 showing the device in the blade exposed position, Fig. 3 showing device in the blade concealed position, blade 20, bolster 30, latches 33 and 34).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Cruz device to explicitly include a bolster, as taught by Haining, in order to provide the well-known required structural elements for securely holding the blade.




    PNG
    media_image1.png
    268
    790
    media_image1.png
    Greyscale


Regarding claim 6, the modified Cruz device’s handle further includes mating slots on both sides at the second end for securely and slidably receiving the pair of latches of the bolster (see annotated Haining Fig. 4 below, and Fig. 6 which shows one of the mating slots being the recess in the one half of the handle).

    PNG
    media_image2.png
    597
    304
    media_image2.png
    Greyscale


Regarding claim 9, the modified Cruz device is such that the pair of latches are configured to enable the bolster to slide in and out of the handle via the recess and mating slots at the second end and prevent the bolster from falling off the handle (see Haining Fig. 2-3 and 6 for example).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cruz and Haining as applied to claim 1 above, and further in view of Mahurkar (2013/0245655).
.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cruz and Haining as applied to claim 1 above, and further in view of Sandel et al. (2004/0186496).
Regarding claim 7, the modified Cruz device is silent as to the handle explicitly being made of polymer material; however, Sandel teaches a similar device which includes a handle made of a polymer material (see Sandel para. 0007-0008).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Cruz device’s handle to be made of polymer material, as taught by Sandel, as this is a well-known type of material and would have been obvious substitution of one known material for another.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cruz and Haining as applied to claim 1 above, and further in view of Yi et al. (2006/0095057).
Regarding claim 8, the modified Cruz device is silent as to the handle having a shape including a tapered shape or a flared shape; however, Yi teaches a similar device which includes a handle having a tapered or flared shape (see Yi Fig. 1, 8A and para. 0064).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Cruz device’s handle to have a tapered or flared shape, as taught by Yi, in order to assist in the attachment and detachment of the scalpel blade (see Yi para. 0064).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cruz and Haining as applied to claim 1 above, and further in view of Wilkinson et al. (RE 42,507).
Regarding claim 10, the modified Cruz device is silent as to the bolster being made of a polymer material; however, Wilkinson teaches a similar device which includes a bolster being made of a polymer material (see Wilkinson col. 11 ln. 63-67 for example).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Cruz device’s bolster to be made of a polymer material, as taught by Wilkinson, as this is a well-known type of material and would have been obvious substitution of one known material for another.

Allowable Subject Matter
Claim 11 is would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2 and 12-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
When read in light of the limitations of the claimed surgical device for creating a surgical airway into a patient’s trachea, the prior art does not disclose, either alone or suggest in combination, a surgical device including a handle having first and second ends, the second end including a longitudinal cavity for 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Johnson et al. (2010/0089405) discloses a tracheal hook and surgical blade, Scimone et al. (2020/0215704) discloses a cutting device and Violet, Jr. (3,307,551), Roberson, Jr. et al. (7,267,124), and Matthews (4,632,112) each disclose an emergency tracheotomy kit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/COLIN W STUART/Primary Examiner, Art Unit 3785